Title: To George Washington from Jedediah Huntington, 16 April 1783
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir,
                            West Point 16 April 1783
                        
                        I began to be anxious about the Situation and Temper of the Soldiers engaged for the War—although many of them
                            are willing to stay a little longer—some are very desirous of going immediately, and all of them considering their
                            Engagements fulfil’d, a few may excite the whole to Disturbances—the non commissioned Officers of the 1st & 3d
                            Connect. Regiments have lately had a Meeting on the Subject of addressing Your Excellency respecting half Pay—what Claim
                            the soldeiry may think of it is impossible to divine.
                        I wish Discharges might be given to the War Men who choose to take them—grounded
                            on a Supposition that their Affairs require them at Home—they being directed in Orders to leave their Orders for such
                            Monies as may be had before the disbanding the Army—in some such way as this they might be let off by Degrees—I am very
                            doubtful whether Officers who may Undertake to conduct Parties to the rispective States; will be able to keep them under
                            Restraint—if they cannot Parties will be a Terror to the Country, if no worse. I am with the highest Respect &
                            Esteem your Excelly most obedient Servant
                        
                            J. Huntington B.G.
                        
                    